Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/21 has been entered.
2.	Claims 50-52, 59-68 and 73-86 are all the claims.
3.	Claims 50 and 66 are amended and new Claims 83-86 are added in the Response of 9/30/2021. The subject matter of new Claims 83-86 is germane to the elected and examined invention and are joined for examination.
4.	The substitute specification filed 9/30/2021 is entered.
5.	Claims 50-52, 59-68 and 73-86 are all the claims under examination.
6.	This Office Action contains new grounds for rejection.

Information Disclosure Statement
7.	The IDS’ of 9/30/2021 and 10/8/2021 have been considered and entered. The initialed and dated 1449 forms are attached.



Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
8.	The rejection of Claims 50-52, 59-68 and 73-82 (and new Claims 83-86) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained.	
a) Applicants have not responded to the grounds for rejection set forth in the Office Action of 12/1/2020. For purposes of brevity, the outstanding grounds for rejection are as follows:
“Examples 4 to 6 examine the ability of amino acid substitutions to regulate assembly of bispecific antibodies.
“In Example 4, assembly of an anti-IL6RxantiGPC3 antibody was tested using sets of amino acid modifications in the CH1 and CL domains alone or in combination with KiH substitutions in the heavy chain. The amino acid substitutions in heavy and light chains for each antibody are shown in the application. A summary of the combinations tested are shown below (adding K147K where necessary).

    PNG
    media_image1.png
    240
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    800
    media_image2.png
    Greyscale

	As can be seen from the Example, only a combination of a minimum of all three sets (i), (iii) and (iii) were tested in the context of bispecific antibodies. The specification concludes [0203] that bispecific antibodies can be efficiently prepared by combining modification for regulating the CH1/CL interface and the KiH modification.
	Example 5 describes testing the 4ch_004, 4ch_006, 4ch_008, and 4ch_0010 combinations in the context of an anti-CD3Xanti-GPC3 bispecific antibody with KiH modification in the heavy chains. The mutations at positions L234, L235 and N297 knock out the effector activity of the Fc region and are not relevant for pairing. The specification concludes that the regulation of the CH1/CL interface is also useful for preparing bispecific antibodies with an anti-CD3 and an anti-GPC3 antibody.
	Example 6 describes testing the 4ch_004, 4ch_006, 4ch_008, and 4ch_0010 combinations along with variable domain substitutions in the context of an anti-IL6Rxanti-GPC3 bispecific antibody.”

	Taken together, the data in the specification show that in the context of bispecific antibodies, modification at all three sets of positions (i)-(iii) is what is shown to effectuate preferred assembly and specific antigen binding. Nothing less than the mutations comprising (i)-(iii) have been exemplified in the context of bispecific antibodies as reduced to practice. The Examples do not demonstrate that mutual repulsion between CH1-A and CL-B or between CH1-B and CL-A at one set of positions is sufficient much less even optional to prepare a correctly assembled bispecific antibody in the absence of other substitutions.
Applicants response is incomplete. The claims are examined for the invention as a whole and not the individual parts as would occur for a monospecific antibody.

Examiner’s Notes: the rejection does apply to the generic epitopes or those even reduced to practice in the working examples. On the contrary, Applicants are afforded a breadth of scope for the first and second epitopes referred to in generic Claim 50. 
	 
b) Applicants allege since it does not require undue experimentation to make bispecific antibodies with none of the claim 50 pairs of mutually repelling amino acids, and without KIH, and furthermore does not require undue experimentation to make bispecific antibodies with three of the claim 50 pairs of mutually repelling amino acids and with KIH, why does the Office assume undue experimentation is needed to make bispecific antibodies with only one or two of the claim 50 pairs of mutually repelling amino acids, or without KIH?
Response to Arguments
Applicants own specification is dispositive to their rationale that if wild type bispecific antibodies can readily assemble then engineering bispecific antibodies could not be unduly burdensome. 
The specification teaches the “problem” in preparing IgG-type bispecific antibodies having human constant regions:
“When such IgG-type bispecific antibodies are expressed, 10 types of combinations are possible as combinations of H2L2 since two types of H chains and two types of L chains are expressed. Among these, there is one type of combination that has the desired binding specificity (IgG having binding specificity for antigen A on one arm and binding specificity for antigen B on the35 other arm). Consequently, in order to acquire the desired bispecific antibody, it is necessary to purify one type of antibody of interest from among ten types of antibodies, which is extremely 2low in efficiency and difficult.” [Examiner’s italics]

“[Problems to be Solved by the Invention] … in one embodiment of the present invention, an 5objective of the present invention is to provide bispecific antibodies in which association at the interface of CH1 and CL is regulated, and a method for efficiently producing a bispecific antibody by regulating the association at the interface of CH1 and CL.”

“[Means for Solving the Problems] … Moreover, the present inventors also confirmed that a bispecific antibody of the present invention with regulated association of the heavy chain and light chain actually retains function.”

The specification introduces the ordinary artisan to the problems in making bispecific antibodies, namely, the unpredictability of generating functional and operative bispecific antibodies. “The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

	c) Applicants allege of those data from Examples 1 and 2 in the specification, and summarized in “Table A, that the evidence shows including in a given heavy chain and a given light chain mutually repelling amino acids at any one of the pairs of positions listed as (i) to (iii), or any two, or all three, will reduce association between that heavy chain and that light chain.
	Response to Arguments
	The extent of Applicants summary for the monospecific antibodies is appreciated, but is not found relevant to the instant claimed invention for a bispecific antibody. The specification specifically sets forth different inventions falling within the scope of CH1/CL modified domains for those of a monomeric antibody versus a bispecific antibody. The specification specifically sets forth “problems” associated with efficiency and the difficulty in producing bispecific antibodies. The specification solves these problems by the combination of elements (i)-(iii) being present in the context of the claimed bispecific antibody as a whole. The solution goes beyond those problems articulated in the specification because those bispecific antibodies comprising the combination of elements (i)-(iii) do not interfere with dual specific antigen binding. As discussed herein throughout, the operability of working embodiments is what enables the instant claimed invention, and for those shown “to work”, the combination of elements (i)-(iii) is required in order to regulate bispecific antibody assembly much less to preserve the integrity of the bispecific epitope binding.
	US 20200223940/ USPN 10759870 (PTO 892 form) tested the expression of CH1/CL modifications encompassed by the instant generic Claim 50 in 20 different combinations. At p. 119 , it states:
    PNG
    media_image3.png
    123
    751
    media_image3.png
    Greyscale
. The data in Table 6 re-iterate and substantiate the basis on which the rejection is predicated, namely, that the combination of elements (i)-(iii) are demonstrated to effect expression and production of the bispecific antibodies:

    PNG
    media_image4.png
    616
    1089
    media_image4.png
    Greyscale


A key feature in the analysis for enablement is operability. MPEP 2164 states in part:

    PNG
    media_image5.png
    225
    775
    media_image5.png
    Greyscale

Karshedt (PTO 892 form) discloses the relationship of operable embodiments to the enablement requirement as follows:

    PNG
    media_image6.png
    342
    837
    media_image6.png
    Greyscale

Applicants comparison of the claimed invention to monospecific antibodies is not only inapplicable to the instant bispecific antibodies but lacks in any relevant comparison to the operability for the bispecific embodiments and the combination of features thereof that make those embodiments operable as demonstrated by the data in the instant application and that of US 20200223940/ USPN 10759870. 
The rejection is maintained.
Examiner’s comment: amending Claim 50 to recite that all three elements (i)-(iii) are incorporated into the bispecific antibody as shown to be operable and functionalized by those data in the specification, could overcome the rejection. Alternatively, Applicants are invited to submit declaration evidence showing that preferentially pairing and specific epitope binding occurs for the genus of bispecific constructs using singular pairs for any one of elements (i)-(iii).


New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 50-52, 59-68 and 73-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 50-52, 59-68 and 73-86 are indefinite for the phrase “(all positions by EU numbering).” It is not clear if the parenthetical text is an intended limitation defining the claim terms or merely exemplary or preferential. MPEP 2173.05(d).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 50-51, 59-68 and 73-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 and 15-21 of copending Application No. 16/936575 (reference application US20200354473). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

    PNG
    media_image7.png
    403
    787
    media_image7.png
    Greyscale

(See instant Claims 50-51, 59-65, 79-86)

    PNG
    media_image8.png
    117
    760
    media_image8.png
    Greyscale

(See instant Claims 50-51, 59-65, 79-86)


    PNG
    media_image9.png
    160
    765
    media_image9.png
    Greyscale

(See instant Claims 50-51, 59-65, 79-86)

    PNG
    media_image10.png
    56
    797
    media_image10.png
    Greyscale

(See instant Claims 50-51, 59-65, 79-86)


    PNG
    media_image11.png
    502
    818
    media_image11.png
    Greyscale

(See instant Claims 66-68, 73-78)

    PNG
    media_image12.png
    163
    787
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    220
    818
    media_image13.png
    Greyscale

(See instant Claims 66-68, 73-78)


    PNG
    media_image14.png
    319
    803
    media_image14.png
    Greyscale

(See instant Claims 66-68, 73-78)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Examiner’s Comments: the analysis of US 20200223940/ USPN 10759870 (PTO 892 form) for double patenting with respect to the allowed claims drawn to bispecific heavy and light chains and generic Claim 50 is not discernable from the description provided in the specification. The potential reference patent is not clear whether modificaitons/substitutions identical to those shown in Table 6 of the reference patent are claimed to the extent grounds for double patenting would arise as against the instant claims.
    PNG
    media_image4.png
    616
    1089
    media_image4.png
    Greyscale


Conclusion
12.	No claims are allowed.
13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643